Hartland Paterson Vice President, Legal, General Counsel and Corporate Secretary Tel: (514) 734-5779 Fax (514) 340-5530 hartland.paterson@cae.com August 9, 2013 To: Alberta Securities Commission British Columbia Securities Commission Manitoba Securities Commission Office of the Administrator, New Brunswick Securities Commission of Newfoundland and Labrador Ontario Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Autorité des marches financiers Saskatchewan Securities Commission Re: CAE Inc. Reporting of Voting Results pursuant to section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations (“NI 51-102”) Following the annual meeting of shareholders of CAE Inc. on August 8, 2013 (the “Meeting”), and in accordance with section 11.3 of NI 51-102, we hereby advise you of the following voting results obtained at the Meeting: Item Voted Upon Voting
